In re Dental Health Plans Management Corporation and Guaranty Income Life In*1210surance Company, applying for remedial writs. Parish of St. Landry. No. 81591 — 2.
Granted. The case is again remanded to the Court of Appeal for consideration of the merits of relator’s writ application. Copy of pertinent contract not attached to relator’s writ application to the court of appeal, was, we have determined, filed in the district court, has been attached to application filed here, and is herewith being forwarded to the Court of Appeal for consideration.